Title: George Hadfield’s Estimate of Cost for Building a Jail, [June 1802]
From: Hadfield, George
To: Jefferson, Thomas


            [June 1802]
            Summary Estimate of the expense necessary for building the Goal; by G. H.
            
              
                275 Yards of digging for foundation at 20 Cents pr. yard	
                $ 55
                
              
              
                916 Perches of rough stone for walls, flues and floors @. $.1.25 pr. Perch.	
                1145
                
              
              
                1032 Bushels of Stone lime for mortar and grout @. 54 Cents pr. bushel.	
                 557 
                28
              
              
                206 Barrels of sand and gravel @. 20. Cents pr. Barrel	
                  41 
                20
              
              
                Mason’s work and labour for 916 perch of stone @. $.1. Pr. Perch	
                 916
                
              
              
                20,000 Bricks and tiles for paving and arching @. $.6. pr. Thousand	
                 120
                
              
              
                Workmanship for Do. @ $.3. pr. Thousand	
                  60
                
              
              
                Freestone windows, door casings and sills	
                1806
                
              
              
                Frestone steps for stairs and outside	
                 204
                
              
              
                6,600. feet of Scantling for floors, partitions and roof @. $.4. pr. Hundred feet	
                 264
                
              
              
                95 Squares of framing @. $.3 pr. Square	
                 285
                
              
              
                14,600 weight of Iron for grates and cramps @. 6. Cents pr. ℔.	
                 876
                
              
              
                Workmanship of Do. at 4. Cents Pr. ℔.	
                 584
                
              
              
                1393 yards of plaistering @ 7. Cents pr. Yard	
                  97 
                51
              
              
                528 yards of Do. for outside @. 18. Cents pr. Yard	
                  95 
                 4
              
              
                30 squars of plank for sheeting roof @. 3.$. pr. Square	
                  90
                
              
              
                30 squares of slate @ $.10. pr. Square	
                 300
                
              
              
                Workmanship of Do. @ $.2. pr. Square	
                  60
                
              
              
                34 Strong Oak doors @. $.7. each	
                 238
                
              
              
                Locks bolts & hinges.
                
                
              
              
                Contingent expencies.
                
                
              
              
                Dollars	
                7774. 
                03. 
              
            
          